DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application 16/921,763 filed on 7/6/2020. Claims 1-24 were previously pending. Claims 1, 5, 9, 13, 17 and 21 were amended in the reply filed on 9/20/2021. Claims 1, 5, 13 and 17 were amended and claims 25 and 26 were newly added in the reply filed on 1/14/2022. This action is final.

Response to Arguments
Regarding Applicant’s argument starting on page 8 regarding claims 1-24: Applicant’s arguments filed with respect to the rejections made under USC § 101 have been fully considered, but are not persuasive. Applicant seems to agree with Examiner that claims 1 and 13 are directed to one of the four statutory categories of invention.
Examiner maintains that the cited limitations merely recite an abstract idea within the “Certain Methods of Organizing Human Activity” grouping, as shown below. More specifically, Examiner maintains that the abstract idea is properly classified as “commercial interactions” (specifically, business relations) and “fundamental economic principles” (specifically, shipping/logistics). The “Certain Methods of Organizing Human Activity (e.g. commercial interactions - business relations, fundamental economic principles – shipping/logistics)” being the organization of, and business relations between, the source of items to be delivered, delivery drivers operating vehicles within a fleet, and the recipients of said items. Applicant argues that 
Applicant further argues that the amended independent claim 1 recites additional elements that integrate the judicial exception into a practical application, but provides no example of amended claim language that performs this integration or support for this argument.
The alleged improvements on a route optimization method cited by Applicant do not overcome this rejection because, as stated above, the claims merely recite an abstract idea “applied” to a generic computer environment, and therefore do not integrate the abstract idea into a practical application. The improvements cited by Applicant are not improvements in computer functionality or improvements in other technologies, but instead a business improvement and therefore part of the abstract idea. Even if, arguendo, the concepts and limitations recited in the claims were indeed novel, they would still be rejected under 35 USC § 101 for being merely an abstract idea “applied” to a generic computer environment. As stated in Ultramercial, Inc. v. Hulu, LLC, “a new abstract idea is still an abstract idea” (MPEP § 2106.04(I)) (Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 714-15, 112 USPQ2d 1750, 1753-54 (Fed. Cir. 2014). Cf. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016)). The processing unit and transceiver unit are merely generic computer components used to “apply” the abstract idea.  This means that they do not integrate the abstract idea into a practical application, and that individually, in combination, or when viewed as a whole the claims do not add significantly more to the abstract idea. Therefore claims 1-24, when analyzed individually and in combination, remain patent ineligible and rejected under USC § 101 for merely 
In light of the response to arguments above, Examiner maintains that the independent claims are still directed to an abstract idea, that there are no additional elements that integrate the judicial exception into a practical application, and that the independent claims are therefore patent ineligible under 35 U.S.C. § 101. Examiner further maintains that dependent claims remain ineligible for the same reasons as described in more detail in the rejection below.
Regarding Applicant’s argument starting on page 15 regarding claims 1-7, 9, 11-19, 21, 23 and 24: Applicant’s arguments regarding whether modifying, iteratively, via the processing unit [104], the determined initial set of routes based on: switching one or more locations between a pair of routes, and swapping one or more route segments between a pair of routes is not taught or suggested by the combination of Asifullah and Furnon have been fully considered, but are not persuasive. Examiner maintains (and shows in the rejection below) that Asifullah in view of Furnon teaches the amended claim 1 and 13 language modifying, iteratively, via the processing unit [104], the determined initial set of routes based on: switching one or more locations between a pair of routes, and swapping one or more route segments between a pair of routes in citations [0034]; (Fig. 2A); [0036-0037]; where Asifullah teaches iteratively removing/adding outlier destinations out of/into different routes. Examiner respectfully argues that the process performed by Asifullah effectively describes destinations being switched between a pair of routes and route segments being swapped between a pair of routes since outliers are removed and then reinserted into other routes.
Applicant further argues that Furnon does not teach computing device switches one or more destinations between a pair of routes and swaps one or more route segments between a pair of routes. Examiner respectfully argues that there is no need for Examiner to provide proof 
For the reasons stated above, Examiner maintains that claims 1 and 13 are rejected under USC § 103, and claims 2-12 and 14-26 are rejected under USC § 103 by virtue of dependency upon claims 1 and 13 in addition to the reasons shown in the prior art rejections below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1 and 13 recite a method and a system, respectively, for receiving delivery and hub locations, determining routes, iteratively modifying routes, determining cost associated with the modified routes, selecting criteria for accepting a modified route, and accepting a final set of routes based on the selected criteria. Therefore, claim 1 and 13 are each directed to one of the four statutory categories of invention: a method and a system, respectively.
The limitations A method for vehicular fleet routing, the method comprising: - receiving ... at least one input comprising a set of locations to be serviced and a location of a hub; - determining ... an initial set of routes between the hub and the set of locations, the initial set of routes being associated with a first cost, wherein determining the initial set of routes further comprises: inserting, iteratively, one or more un-routed locations into one or more partially constructed routes based on an insertion cost, wherein the insertion cost includes non-compactness of the set of locations constituting the one or more routes; - modifying, iteratively ... the determined initial set of routes based on: switching one or more locations between a pair of routes, and swapping one or more route segments between a pair of routes; - determining at each iteration ... a second cost associated with the modified set of routes and an acceptance criteria associated with one or more modifications; - selecting ... a route modification criteria based on one or more iterations; and – routing the vehicular fleet routing ... based on a final set of routes arrived at based on a stopping criteria, as drafted, is a method that, under its broadest reasonable interpretation, only covers the concept of receiving delivery and hub locations (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction, fundamental economic principles)), determining routes (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction, fundamental economic principles)), iteratively modifying routes (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction, fundamental economic principles)), determining cost associated with the modified routes (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction, fundamental economic principles)), selecting criteria for accepting a modified route (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction, fundamental economic principles)), and accepting a final set of routes based on the selected criteria (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction, fundamental economic principles)). That is, nothing in the claim elements disclose anything outside the grouping of “Certain Methods of Organizing Human Activity” (e.g., commercial interaction (specifically, business relations), fundamental economic principles (specifically, shipping/logistics)). Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea using generic computer components. The additional elements of a transceiver unit (described pg. 7, lines 30-32), and a processing unit (described pg. 7, lines 18-22) are recited at a high level of a transceiver unit, and a processing unit do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the claim as a whole merely describes how to generally “apply” the concept of receiving delivery and hub locations, determining routes, iteratively modifying routes, determining cost associated with the modified routes, selecting criteria for accepting a modified route, and accepting a final set of routes based on the selected criteria. Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Therefore the claim is not patent eligible.
Claims 2-12 and 14-26 have been given the full two part analysis including analyzing the limitations both individually and in combination. Claims 2-12 and 14-26 when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the recited limitations of the dependent claims merely further narrow the abstract idea that Claims 1 and 13 are directed towards.
The limitations of the dependent claims fail to integrate the aforementioned abstract idea into a practical application because the claims as a whole merely describe how to generally “apply” a method of receiving delivery and hub locations, determining routes, iteratively modifying routes, determining cost associated with the modified routes, selecting criteria for accepting a modified route, and accepting a final set of routes based on the selected criteria. The claims do not include additional elements that are sufficient to amount to significantly more than 
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11-19, 21 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Asifullah (U.S. Pub. No. 2019/0114587) in view of Furnon (U.S. Pub. No. 2020/0401958).
Regarding the claim 1 and 13 limitations, Asifullah, as shown, discloses the following limitations:
A method for vehicular fleet routing, the method comprising: - receiving, at a transceiver unit [102], at least one input comprising a set of locations to be serviced ...; [See [0031]; Asifullah teaches an input module 110 (i.e. a transceiver unit [102]
... determining, via a processing unit [104], an initial set of routes between ... and the set of locations, the initial set of routes being associated with a first cost; [See [0020]; [0005]; [0023]; [0052-0060]; Asifullah teaches generating an initial route for delivering each order of the multiple orders to their corresponding first destinations. Asifullah further teaches all routes having associated calculated costs, which are used by a processor to optimize.]
... wherein determining the initial set of routes further comprises: inserting, iteratively, one or more un-routed locations into one or more partially constructed routes based on an insertion cost, wherein the insertion cost includes non-compactness of the set of locations constituting the one or more routes; [See [0036-0037]; [0052-0060]; [0039]; Asifullah teaches iteratively removing and inserting destinations into routes, calculating associated costs, and optimizing based on said costs. Asifullah further teaches that the costs can include a fuel component where the cost is the cost of fuel for traversing the route, which is directly increased based on the distance required to travel between locations along the route (i.e. the insertion cost includes non-compactness of the set of locations constituting the one or more routes).]
... modifying, iteratively, via the processing unit [104], the determined initial set of routes based on switching one or more locations between a pair of routes, and swapping one or more route segments between a pair of routes; [See [0034]; (Fig. 2A); [0036-0037]; Asifullah teaches iteratively removing a destination from a route, and later inserting the destination back into the route as part of the iterative optimization process. Asifullah further teaches iteratively removing/adding outlier destinations out of/into different routes (i.e. switching one or more locations between a pair of routes, and swapping one or more route segments between a pair of routes).]
... determining at each iteration, via the processing unit [104], a second cost associated with the modified set of routes and an acceptance criteria associated with one or more modifications; [See [0039]; [0040]; Asifullah teaches determining a cost associated with a first and second partial route (i.e. the modified set of routes), compares the costs, and determines the one with least cost as the most optimal (i.e. an acceptance criteria).]
... selecting, via the processing unit [104], a route modification criteria based on one or more iterations; [See [0039]; [0040]; Asifullah teaches iteratively selecting a route modification criteria based on the comparison of costs of routes.]
... routing the vehicular fleet routing, via the processing unit [104], based on a final set of routes arrived at based on a stopping criteria. [See [0036]; (Fig. 2A); [0020]; Asifullah teaches running the routing optimizer iteratively until the most optimized route is determined for fulfilling all of the orders.]
While Asifullah teaches deliveries beginning at a source it does not, however Furnon does, teach deliveries beginning at a hub. [See [0050]; (Fig. 3); Furnon teaches outbound deliveries originating at a distribution hub.]
	It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the iterative route optimization system of Asifullah with the hub origination of Furnon. It is common in the art for a source of delivery packages to be a distribution hub. The system of Asifullah would benefit from using one due to the added organization they offer, which saves time and money for each delivery fulfillment.
Regarding the claim 2 and 14 limitations, Asifullah and Furnon disclose all claim 1 and 13 limitations. Asifullah, as shown, further discloses the following limitations:
The method as claimed in claim 1, wherein the at least one input further comprises ... a number of vehicles, a service time associated with each location, a number of shipments associated with each location and one or more maximum capacity details of each vehicle. [See [0031]; [0033]; Asifullah teaches inputs into the iterative routing optimizer including: a number of a service time associated with each location), a number of vehicles, an order associated with each destination (i.e. a number of shipments associated with each location), and vehicle capacity (i.e. maximum capacity vehicles of each vehicle).]
Although it is implied in paragraphs [0023] and [0039], Asifullah does not, however Furnon does, disclose the following limitations:
The method as claimed in claim 1, wherein the at least one input further comprises a travel time between each pair of locations ... [See [0020]; Furnon teaches optimizing based on cost related to total time travelled or total work time for a distribution vehicle.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the iterative route optimization system of Asifullah with the travel time minimization function of Furnon. Furnon specifically discloses the benefits in paragraph [0026]: For example, by optimizing routing assignments such as by taking into account delays associated with distribution hub layout, optimizing mixed outbound and inbound shipments, aggregating service times, and the like, the systems and methods can provide for improvements in route timing, distance traveled, etc., thereby improving efficiency of each route and as a result reducing the number of vehicles required to effectuate the delivery routes.
Regarding the claim 3 and 15 limitations, Asifullah and Furnon disclose all claim 1 and 13 limitations. Asifullah, as shown, further discloses the following limitations:
The method as claimed in claim 1, wherein the at least one input further comprises one or more serviceable time windows associated with each location. [See [0016]; [0031]; Asifullah teaches time windows corresponding to when a customer is available to accept delivery.]
Regarding the claim 4 and 16 limitations, Asifullah and Furnon disclose all claim 1 and 13 limitations. Asifullah, as shown, further discloses the following limitations:
The method as claimed in claim 1, the method further comprises scaling one or more cost components to adapt to one or more input conditions. [See [0039]; Asifullah teaches adjusting (i.e. scaling) fuel and wage costs based on the details of a route.]
Regarding the claim 5 and 17 limitations, Asifullah and Furnon disclose all claim 1 and 13 limitations. Asifullah, as shown, further discloses the following limitations:
The method as claimed in claim 25, wherein the ejection and re-insertion further comprises: removing, via the processing unit [104], a first subset of locations from the one or more routes of the initial set of routes; [See [0034]; Asifullah teaches removing two or more orders (i.e. a first subset of locations) from a generated initial route (i.e. from the one or more routes of the initial set of routes).]
... restoring, via the processing unit [104], the one or more routes based on a second subset of locations ... [See [0036]; Asifullah teaches iteratively inserting (i.e. restoring) previously removed orders (i.e. a second subset of locations) back into the subset of orders.]
... updating, via the processing unit [104], one or more time-windows associated with the second subset of locations; [See [0086]; Asifullah teaches updating time windows associated with destinations.]
... resetting, via the processing unit [104], one or more time-windows associated with the first subset of o; [See [0086]; Asifullah teaches updating (i.e. resetting) time windows associated with destinations.]
... reinserting, via the processing unit [104], the first subset of locations, one at a time, into the one or more routes, based on the insertion cost. [See [0037]; [0039]; (Fig. 2A); Asifullah teaches iteratively removing/adding outlier destinations back into a route, and optimizing the route based on cost. Asifullah further teaches that one outlier is added per iteration (i.e. one at a time
Regarding the claim 6 and 18 limitations, Asifullah and Furnon disclose all claim 1, 5, 13 and 17 limitations. Asifullah, as shown, further discloses the following limitations:
The method as claimed in claim 5, wherein the removal of the first subset of locations from the one or more routes is further based on at least one of a proximity to a specific location, a random selection and an overall cost contribution. [See [0034]; Asifullah teaches defining an order as an outlier (i.e. the first subset of locations) based on its delivery address being outside a specified radius from the generated initial route (i.e. based on ... a proximity to a specific location), or the cost of delivering to the order exceeds a threshold (i.e. an overall cost contribution).]
Regarding the claim 7 and 19 limitations, Asifullah and Furnon disclose all claim 1 and 13 limitations. Asifullah, as shown, further discloses the following limitations:
The method as claimed in claim 1, wherein the set of locations comprises one or more geographical details of the one or more locations to be serviced by the hub. [See [0055]; Asifullah teaches locations associated with orders being represented as (latitude, longitude).]
Regarding the claim 9 and 21 limitations, Asifullah and Furnon disclose all claim 1 and 13 limitations. Although it is implied in paragraphs [0023] and [0039], Asifullah does not, however Furnon does, disclose the following limitations:
The method as claimed in claim 1, wherein the insertion cost is further based on at least one of an increase in a travel time, a shrinkage in time-window width, and one or more penalties in an event the one or more locations are geographical outliers. [See [0020]; Furnon teaches optimizing based on cost related to total time travelled or total work time for a distribution vehicle (i.e. an increase in a travel time).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the iterative route optimization system of Asifullah with the travel time minimization function of Furnon. Furnon specifically discloses the benefits in For example, by optimizing routing assignments such as by taking into account delays associated with distribution hub layout, optimizing mixed outbound and inbound shipments, aggregating service times, and the like, the systems and methods can provide for improvements in route timing, distance traveled, etc., thereby improving efficiency of each route and as a result reducing the number of vehicles required to effectuate the delivery routes.
Regarding the claim 11 and 23 limitations, Asifullah and Furnon disclose all claim 1 and 13 limitations. Asifullah, as shown, further discloses the following limitations:
The method as claimed in claim 1, wherein the modifying iteratively, via the processing unit [104], the determined initial set of routes further comprises recursively transferring the one or more locations from one route to another route, wherein the recursive transfer is based on at least one of a sum of costs incurred in all the transfers and a capacity constraint of the route. [See [0052-0060]; [0034]; [0024]; Asifullah teaches cost optimizing routes by moving locations between routes which entails removing a delivery location from a route and inserting it into another. Asifullah further teaches optimizing based on logistics constraints, which comprise capacities of delivery vehicles.]
Regarding the claim 12 and 24 limitations, Asifullah and Furnon disclose all claim 1 and 13 limitations. Asifullah, as shown, further discloses the following limitations:
The method as claimed in claim 1, the method further comprises reducing a computational complexity, based on at least one of: - identifying, via the processing unit [104], at least one of a subset of neighboring locations of the one or more locations and a subset of routes, during the one or more location insertions; [See [0052-0060]; Asifullah teaches identifying and inserting a first location and a second location (i.e. neighboring location
... maintaining, via the processing unit [104], an information based on a cost computed from one or more previous iterations of the insertion of the one or more locations in the one or more routes; [See [0038]; (Fig. 2A); [0040]; [0043]; Asifullah teaches storing the current most optimized route at the end of each iteration, which becomes the ‘initial route’ for the next iteration. As noted previously, Asifullah teaches optimizing based on cost.]
... eliminating, via the processing unit [104], one or more options in the one or more routes based on a shipment capacity; [See [0034]; [0024]; Asifullah teaches removing orders from a route based on logistical constraints, which comprise capacity of delivery vehicles.]
... eliminating, via the processing unit [104], one or more options based on one or more time-windows and one or more serviceable times. [See [0028]; [0061]; [0034]; Asifullah teaches removing orders from a route, as part of its optimization process, based on time window constraints.]
Regarding the claim 25 and 26 limitations, Asifullah and Furnon disclose all claim 1 and 13 limitations. Asifullah, as shown, further discloses the following limitations:
The method as claimed in claim 1, wherein the modifying iteratively, via the processing unit [104], the determined initial set of routes is further based on ejection of at least one location from one or more routes and subsequent re-insertion of the ejected at least one location in the one or more routes, wherein the ejected at least one location is re-inserted one at a time. [See [0034]; (Fig. 2A); [0036-0037]; Asifullah teaches iteratively removing a destination from a route, and later inserting the destination back into the route as part of the iterative optimization process. Asifullah further teaches iteratively removing/adding outlier destinations back into a route. Asifullah further teaches that one outlier is added per iteration (i.e. one at a time).]

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Asifullah (U.S. Pub. No. 2019/0114587) in view of Furnon (U.S. Pub. No. 2020/0401958) and in further view of Kanemitsu (U.S. Pat. No. 5,924,075).
Regarding the claim 8 and 20 limitations, Asifullah and Furnon disclose all claim 1 and 13 limitations. Asifullah and Furnon do not, however Kanemitsu does, disclose the following limitations:
The method as claimed in claim 1, the method further comprises assigning via the processing unit [104], a rest slot within each route. [See [Col. 3, Lines 1-8]; (Fig. 6); Kanemitsu teaches inserting planned rests into an itinerary of a travel route.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the iterative route optimization system of Asifullah with the planned rests of Kanemitsu. Well rested drivers are more alert and aware of the road and their surroundings, increasing the safety of the operation of the vehicle, which is why it is common in the art for vehicle drivers to take scheduled rests. Kanemitsu addresses the benefits of scheduled rests in regards to the fatigue and comfort of a vehicle operator in [Col. 2, Lines 64-67]: With such a structure, it is possible to appropriately incorporate a rest time which the traveler tends to miss at the time he/she inputs information, thereby preparing a more comfortable itinerary with less fatigue.

Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Asifullah (U.S. Pub. No. 2019/0114587) in view of Furnon (U.S. Pub. No. 2020/0401958) and in further view of Yao (U.S. Pat. No. 10,346,766).
Regarding the claim 10 and 22 limitations, Asifullah and Furnon disclose all claim 1 and 13 limitations. Although Asifullah implies inserting delivery locations into routes in a specific position 
The method as claimed in claim 1, wherein the modifying iteratively, via the processing unit [104], the determined initial set of routes is further based on reconfiguring an ordering of the one or more locations on the one or more route. [See [Col. 4, Lines 36-51]; Yao teaches optimizing a route by rearranging the order of deliveries based on location.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the iterative route optimization system of Asifullah with the optimizing by order location rearranging function of Yao. --The order in which deliveries in a set are fulfilled can greatly impact the cost effectiveness of a proposed delivery route comprising a set of locations. Asifullah would benefit from this combination by gaining another method of optimization, accounting for the order of deliveries within a route, and thereby reducing costs of optimal routes.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/C.G./Examiner, Art Unit 3628
/DANIEL VETTER/Primary Examiner, Art Unit 3628